Case 4:18-cv-00143-DCN Document 47-8 Filed 02/15/19 Page 1 of 7




  EXHIBIT G




                                                           EXHIBIT G
Case 4:18-cv-00143-DCN Document 47-8 Filed 02/15/19 Page 2 of 7
Case 4:18-cv-00143-DCN Document 47-8 Filed 02/15/19 Page 3 of 7
Case 4:18-cv-00143-DCN Document 47-8 Filed 02/15/19 Page 4 of 7
Case 4:18-cv-00143-DCN Document 47-8 Filed 02/15/19 Page 5 of 7
Case 4:18-cv-00143-DCN Document 47-8 Filed 02/15/19 Page 6 of 7
Case 4:18-cv-00143-DCN Document 47-8 Filed 02/15/19 Page 7 of 7
